Filed 1/13/21 P. v. Cayot CA6

                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H045861
                                                                    (Santa Cruz County
              Plaintiff and Respondent,                              Super. Ct. Nos. 17CR08103,
                                                                     18CR01092, 17CR06943)
              v.

 JACKSON STAS CAYOT,

              Defendant and Appellant.


                                                I. INTRODUCTION
          In case No. 17CR06943, defendant Jackson Stas Cayot pleaded guilty to first degree
burglary (Pen. Code, § 459)1 and was placed on probation for three years. Subsequently, in
consolidated case Nos. 17CR08103 and 18CR01092, a jury found defendant guilty of two
counts of battery by gassing (§ 243.9, subd. (a)), one count of battery on a custodial officer
(§ 243.1) and one count of assault on a custodial officer (§ 241.1). The trial court found
defendant in violation of his probation in the earlier burglary case. At a combined
sentencing hearing, defendant was sentenced to an aggregate term of 10 years 8 months in
prison.
          On appeal, defendant contends that the matter must be remanded for the trial court to
determine whether he is entitled to mental health diversion under section 1001.36. For


          1
              All further statutory references are to the Penal Code unless otherwise indicated.
reasons that we will explain, we will conditionally reverse the judgment and remand the
matter for the trial court to conduct a mental health diversion eligibility hearing.
                 II. FACTUAL AND PROCEDURAL BACKGROUND
       A. Case No. 17CR06943
       In 2017, defendant entered an inhabited residence without permission and with the
intent to commit theft. Defendant was charged by complaint in case No. 17CR06943. He
pleaded guilty to first degree burglary (§ 459). The trial court suspended imposition of
sentence and placed defendant on probation for three years with various terms and
conditions, including that he serve 210 days in county jail.
       B. Case Nos. 17CR08103 and 18CR01092
       In case No. 17CR08103, defendant was charged by first amended information with
two counts of battery by gassing (§ 243.9, subd. (a); counts 1 & 2) and one count of assault
on a custodial officer (§ 241.1; count 3) for an incident that occurred while defendant was in
custody on December 26, 2017. The information also alleged that defendant had suffered a
prior strike conviction (§ 667, subds. (b)-(i)).
       In case No. 18CR01092, defendant was charged by information with battery on a
custodial officer (§ 243.1; count 1) and assault on a custodial officer (§ 241.1; count 2) after
another in-custody incident on February 26, 2018. The information also alleged that
defendant had suffered a prior strike conviction (§ 667, subds. (b)-(i)).
       On March 15, 2018, the two cases involving in-custody incidents were consolidated
on motion of the prosecutor. That same day, a second amended information was filed under
the earlier of the two case numbers—17CR08103—containing the same counts and
allegations from both cases.
       The evidence at trial included the following. On December 26, 2017, two
correctional officers were delivering food to inmates in an administrative segregation unit in
the county jail. Defendant threw urine from a cup after his cell door was opened. The urine



                                                   2
hit both officers in the face. Both officers testified that defendant tried to punch one of
them. Defendant was eventually handcuffed after additional officers responded.
       On February 26, 2018, a correctional officer accompanied a nurse who was
distributing medication to inmates at the county jail. At the time, defendant was housed in
an open unit at the jail. Defendant threatened the officer and threw water from a cup. The
water hit the officer in the face and arm. Defendant failed to comply with a directive to put
his hands behind his back. When the officer stepped towards defendant, defendant
attempted to punch the officer in the head. The officer moved his head to avoid the punch
and returned a defensive punch that hit defendant. Defendant bent down and wrapped his
arms around the officer’s waist, squeezing it. The officer was wearing a duty belt
containing a Taser, pepper spray, and a folding knife. After defendant failed to comply with
a verbal command to stop, the officer kneed upward, hitting defendant’s head, in an attempt
to distance defendant from the officer’s duty belt. Defendant fell back into a chair in a
seated position. The officer gained control of defendant’s hand and called for backup.
       On March 27, 2018, a jury found defendant guilty of two counts of battery by gassing
(§ 243.9, subd. (a); counts 1 & 2), one count of battery on a custodial officer (§ 243.1;
count 4), and one count of assault on a custodial officer (§ 241.1; count 5). The jury
deadlocked on the remaining count for assault on a custodial officer (§ 241.1; count 3). In a
bifurcated court trial, the court found true the allegation that defendant had a prior strike
conviction.
       C. Sentencing
       A combined sentencing hearing was held on April 24, 2018. Prior to the hearing,
defendant filed a sentencing memorandum and requested that the trial court dismiss his prior
strike conviction. Defendant indicated that he had a history of mental illness, and that his
diagnoses included bipolar disorder. At the sentencing hearing, defendant’s trial counsel
emphasized defendant’s history of mental illness and stated that defendant was currently on
antipsychotic medication in jail. The trial court denied defendant’s request to dismiss his

                                                3
prior strike conviction and sentenced him to nine years four months for the in-custody
offenses in the consolidated case (Nos. 17CR08103 and 18CR01092). Count 3 was
dismissed on motion of the prosecutor. In the earlier burglary case (No. 17CR06943), the
court found defendant in violation of his probation and sentenced him to one year four
months consecutive to the term in the consolidated case, for an aggregate term of 10 years
8 months.
                                     III. DISCUSSION
       Defendant contends the matter should be remanded for the trial court to determine his
eligibility for mental health diversion under section 1001.36, which was enacted after he
was sentenced. Effective June 27, 2018, section 1001.36 authorizes the trial court to grant
pretrial diversion to defendants who are diagnosed with a qualifying mental disorder and
meet other requirements. (Id., subds. (a) & (b); see Stats. 2018, ch. 34, §§ 24, 37.)
Defendant, who was sentenced on April 24, 2018, argues that section 1001.36 applies
retroactively to cases, such as his, that are not yet final on appeal. He also contends that the
record reflects that he has a long history of mental health issues, including a diagnosis of
bipolar disorder.
       The Attorney General contends that section 1001.36 is not retroactive. The Attorney
General further contends that even if the statute is retroactive, a remand would be futile
because the trial court declined to dismiss defendant’s prior strike despite defendant’s
assertion of mental illness, the court’s comments at sentencing indicate that the court would
not have exercised its discretion to grant diversion to defendant, and defendant was
statutorily ineligible for probation which renders him ineligible for diversion.
       A trial court may grant pretrial diversion pursuant to section 1001.36 if the defendant
has not been charged with a disqualifying offense and the court finds: “(1) the defendant
suffers from a qualifying mental disorder; (2) the disorder played a significant role in the
commission of the charged offense; (3) the defendant’s symptoms will respond to mental
health treatment; (4) the defendant consents to diversion and waives his or her speedy trial

                                               4
right; (5) the defendant agrees to comply with treatment; and (6) the defendant will not pose
an unreasonable risk of danger to public safety if treated in the community. [Citation.]”
(People v. Frahs (2020) 9 Cal.5th 618, 626-627 (Frahs).)
       “If the defendant makes a prima facie showing that he or she meets all of the
threshold eligibility requirements and the defendant and the offense are suitable for
diversion, and the trial court is satisfied that the recommended program of mental health
treatment will meet the specialized mental health treatment needs of the defendant, then the
court may grant pretrial diversion. (§ 1001.36, subds. (a), (b)(3) & (c)(1).) The maximum
period of diversion is two years. (Id., subd. (c)(3).) If the defendant is subsequently
charged with an additional crime, or otherwise performs unsatisfactorily in the assigned
program, then the court may reinstate criminal proceedings. (Id., subd. (d).) ‘If the
defendant has performed satisfactorily in diversion, at the end of the period of diversion, the
court shall dismiss the defendant’s criminal charges that were the subject of the criminal
proceedings at the time of the initial diversion’ and ‘the arrest upon which the diversion was
based shall be deemed never to have occurred.’ (Id., subd. (e).)” (Frahs, supra, 9 Cal.5th at
p. 627.)
       After the Attorney General’s brief was filed in the present case, the California
Supreme Court held in Frahs that section 1001.36 applies retroactively to cases where, as
here, the judgment is not yet final. (Frahs, supra, 9 Cal.5th at p. 624.) The California
Supreme Court further determined “that a conditional limited remand for the trial court to
conduct a mental health diversion eligibility hearing is warranted when . . . the record
affirmatively discloses that the defendant appears to meet at least the first threshold
eligibility requirement for mental health diversion—the defendant suffers from a qualifying
mental disorder.” (Id. at p. 640.)
       Here, the record affirmatively discloses that defendant appears to suffer from bipolar
disorder, and thus he “appears to meet at least the first threshold eligibility requirement for



                                               5
mental health diversion.” (Frahs, supra, 9 Cal.5th at p. 640; see § 1001.36, subd. (b)(1)(A)
[bipolar disorder is a qualifying mental disorder].)
       We are not persuaded by the Attorney General’s contentions that remand would be
futile in this case based on the trial court’s denial of defendant’s motion to dismiss his prior
strike, the court’s comments at sentencing, or defendant’s statutory ineligibility for
probation. Section 1001.36 provides that pretrial diversion may be granted if, among other
requirements, the trial court is satisfied that “the defendant’s mental disorder was a
significant factor in the commission of the charged offense.” (Id., subd. (b)(1)(B).) A court
may reach this conclusion if “the court concludes that the defendant’s mental disorder
substantially contributed to the defendant’s involvement in the commission of the offense.”
(Ibid.) The California Supreme Court has explained, however, that “[w]hen, as here, a
defendant was tried and convicted before section 1001.36 became effective, the record on
appeal is unlikely to include information pertaining to several eligibility factors . . . .”
(Frahs, supra, 9 Cal.5th at p. 638.)
       Here, the record reflects that defendant has a history of mental illness. At sentencing,
however, the trial court indicated that it was not satisfied that defendant had provided the
court with an adequate “foundation” regarding the “impact[]” of “mental illness” on
defendant’s conduct. Pursuant to Frahs, defendant is entitled to a remand and the
opportunity to demonstrate his eligibility for mental health diversion under section 1001.36.
(Frahs, supra, 9 Cal.5th at pp. 637-638, 640.)
       Further, in Frahs, the California Supreme Court rejected the argument that probation
ineligibility, having a prior strike, or a trial court’s refusal to strike an enhancement for a
prior serious felony conviction categorically disqualifies a defendant from mental health
diversion. (Frahs, supra, 9 Cal.5th at pp. 638-640.) We accordingly reject similar
arguments made by the Attorney General in this case.
       Therefore, pursuant to the California Supreme Court’s decision in Frahs and based
on the record before us, we conclude that a conditional limited remand is appropriate for the

                                                 6
trial court to conduct a mental health diversion eligibility hearing. (See Frahs, supra, 9
Cal.5th at p. 640.) We express no opinion on whether defendant will be able to demonstrate
eligibility for mental health diversion under section 1001.36 on remand or whether the trial
court should exercise its discretion to grant diversion if it finds defendant eligible.
                                      IV. DISPOSITION
       The judgment is conditionally reversed with the following instructions: If the trial
court finds that defendant suffers from a qualifying mental disorder, does not pose an
unreasonable risk of danger to public safety, and otherwise meets the relevant statutory
criteria in Penal Code section 1001.36, the court may grant defendant diversion. If
defendant successfully completes diversion, the court shall dismiss the charges and
allegations against defendant. However, if the court determines that defendant does not
meet the criteria under Penal Code section 1001.36, or if defendant does not successfully
complete diversion, defendant’s conviction and sentence shall be reinstated.




                                                7
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. Cayot
H045861